By the court.
Nothing can be plainer than the present case. Robinson is bound by the marked lines of M’Clean on the survey made,at his instance. It has been more than once determined in York county, and particularly in the case of the lessee of James Cochran v. Alexander M’Kisson, tried there in May assizes 1783, that on Maryland titles, where no boundaries are usually expressed, except the place of beginning, and the lands are afterwards run out and marked by a surveyor with the concurrence of the party, those lines shall conclude him; and the variation of the compass ceases to have any influence on the limits of the tract.
Rule for new trial made absolute.